Exhibit 10.12

RECORDING REQUESTED BY AND

WHEN RECORDED, RETURN TO:

SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

333 South Hope Street, 48th Floor

Los Angeles, California 90071

Attention: Charbel F. Lahoud, Esq.

 

--------------------------------------------------------------------------------

MODIFICATION OF SECOND AMENDED AND RESTATED

ASSIGNMENT OF RENTS AND REVENUES

This Modification of Second Amended and Restated Assignment of Rents and
Revenues (the “Modification”) is made as of March 28, 2007, among CIRCUS AND
ELDORADO JOINT VENTURE, a Nevada general partnership (“Assignor”), and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders referred to below
(“Beneficiary”).

RECITALS

A. Assignor has entered into that certain Second Amended and Restated Credit
Agreement dated as of March 5, 2002 (as amended, modified or supplemented prior
to the date hereof, the “Credit Agreement”) among Assignor, the Lenders referred
to therein and Beneficiary, pursuant to which Lenders have agreed to extend
certain credit facilities to Assignor. Capitalized terms used but not defined
herein are used with the meanings set forth for those terms in the Credit
Agreement.

B. Certain obligations of Assignor to Beneficiary are secured by that certain
Second Amended and Restated Assignment of Rents and Revenues dated as of
February 26, 2002, by Assignor in favor of Beneficiary and recorded as
Instrument No. 2660291 on March 5, 2002, in the Official Records of the Washoe
County Recorder in Washoe County, Nevada (as amended, assigned, supplemented, or
restated from time to time, the “Assignment of Rents”), which Assignment of
Rents encumbers that real and personal property more particularly described in
Exhibit “A” attached hereto.

C. Assignor and Beneficiary have agreed to modify the Credit Agreement as
provided for in an Amendment No. 4 to Second Amended and Restated Credit
Agreement of even date herewith (the “Amendment”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree as follows:

 

-1-



--------------------------------------------------------------------------------

AGREEMENT

1. The Amendment is incorporated in this Modification by this reference, as
though the same were set forth herein in full.

2. The Credit Agreement is amended on the terms and subject to the conditions of
the Amendment, which provides for, among other things, (a) an extension of the
Maturity Date under the Credit Agreement (b) a modification to the Fixed Charge
Coverage Ratio covenant and the Capital Expenditures covenant, and (c) a
modification to the permitted prepayment of indebtedness covenant.

3. The Assignment of Rents is modified to secure payment and performance of the
Credit Agreement as amended to date, in addition to all other obligations
secured thereby.

4. The real property and the whole thereof described in the Assignment of Rents
and in Exhibit “A” attached hereto shall remain subject to the lien, charge or
encumbrance of the Assignment of Rents and nothing herein contained or done
pursuant hereto shall affect or be construed to affect the liens, charges or
encumbrances of the Assignment of Rents, or the priority thereof over other
liens, charges or encumbrances, or to release or affect the liability of any
party or parties who may now or hereafter be liable under or on account of the
Credit Agreement, any related documents and/or the Assignment of Rents.

5. All terms and conditions of the Assignment of Rents not expressly modified
herein remain in full force and effect, without waiver or amendment. This
Modification and the Assignment of Rents shall be read together, as one
document.

6. This Modification may be executed in counterparts.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be duly
executed as of the date first set forth above.

 

“Assignor”

    “Beneficiary”

CIRCUS AND ELDORADO JOINT VENTURE,

a Nevada general partnership

   

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Stephanie Lepori

    By:  

/s/ Maurice E. Washington

  Stephanie Lepori, CFO       Maurice E. Washington, V.P.   [Printed Name and
Title]       [Printed Name and Title]

[ALL SIGNATURES MUST BE ACKNOWLEDGED.]

 

-3-



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF NEVADA    )    ) COUNTY OF WASHOE    )

On March 23, 2007, before me, Kerri LaFerriere, a Notary Public, personally
appeared Stephanie Lepori, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

Signature  

/s/ Kerri LaFerriere

 

STATE OF TEXAS    )    ) COUNTY OF DALLAS    )

On March 13, 2007, before me, Rosa Sendejas, a Notary Public, personally
appeared Maurice Washington, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

Signature  

/s/ Rosa Sendejas

 

-4-



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF PROPERTY

THE LAND REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF WASHOE, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

Beginning at the intersection of the Southern line of West Fifth Street with the
Western line of North Virginia Street; thence Southerly along said Western line
of North Virginia Street, 88.00 feet; thence Westerly parallel with the Northern
line of West Fourth Street 140.00 feet to the Eastern line of alley; thence
Northerly along the last mentioned line 88.00 feet to said Southern line of West
Fifth Street; thence Easterly along said Southern line of West Fifth Street,
140.00 feet to the point of beginning.

PARCEL 2:

Beginning at the intersection of the West line of North Virginia Street with the
North line of Lot 10 in Block “B” of ORIGINAL TOWN, NOW CITY OF RENO, according
to the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871; thence Northerly along the Westerly line of
North Virginia Street, 12 feet, more or less, to the Southeast corner of the
parcel of land described in the deed to Ivanhoe Corporation of record in Book
453, File No. 278019, Deed Records; thence Westerly along the Southern line of
said Ivanhoe Corporation parcel 140 feet to the Easterly line of an alley;
thence Southerly along the last mentioned line, 12 feet, more or less, to the
Northwest corner of said Lot 10; thence Easterly to the point of beginning.

PARCEL 3:

Lots 10, 11, 12 and the North 13 feet of Lot 13 in Block “B” of ORIGINAL TOWN,
NOW CITY OF RENO, according to the map thereof, filed in the office of the
County Recorder of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 4:

The Northerly 9.25 feet of Lot 3 and all of Lots 4, 5, 6, 7 and 8 in Block “B”
of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871.

 

-1-



--------------------------------------------------------------------------------

ALSO a parcel of land bounded on the South by the Southern line of the 40 foot
alley as laid out on the map of the Town, now City of Reno, in said Block “B”,
bounded on the West by the Eastern line of North Sierra Street, bounded on the
North by the Southern line of West Fifth Street and bounded on the East by the
Western line of the 20 foot alley running Northerly and Southerly through said
Block “B”.

PARCEL 5:

The South 37 feet of Lot 13 in Block “B” of the “ORIGINAL TOWN, NOW CITY OF
RENO”, according to the official map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 6:

Lot 14 in Block B of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 7:

The West forty (40) feet of Lot Fifteen (15) in Block “B” fronting forty
(40) feet on the North line of Fourth Street, as designated on the official map
of said City of Reno, Nevada, on file and of record in the office of the County
Recorder in and for the said County of Washoe; the property hereby conveyed
being the same property described in a Deed from May J. A. Nadon and others to
Dale V. Clanton, dated November 18, 1920, and filed for record on the 29th day
of November, 1920, in the office of the County Recorder in and for the County of
Washoe, and therein recorded in Book 56 of Deeds, at Page 440.

PARCEL 8:

The East 100 feet of Lot 15 in Block B of original town, now City of Reno,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871.

PARCEL 9:

All of Lots 1 and 2, and the South 40.75 feet of Lot 3 in Block B of the
ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871.

PARCEL 10:

The South 20 feet of Lot 10, and all of Lots 11, 12, 13, 14, 15 and 16, in Block
A, of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in
the office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871.

 

-2-



--------------------------------------------------------------------------------

TOGETHER WITH the East 1/2 of the North-South alley running through said Block
A, immediately adjoining Lots 11, 12, 13, 14, 15 and 16 on the West, and more
particularly described in those certain Orders of Abandonment recorded
January 19, 1977 in Book 1044, Page 521 as Document No. 445058, and recorded
November 14, 1985 in Book 2251, Page 933 as Document No. 1034253 of Official
Records.

PARCEL 11:

The East 78 feet of Lot 9 and the East 78 feet of the North 30 feet of Lot 10 in
Block A of the ORIGINAL TOWN, NOW CITY OF RENO, according to the Official Map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

Together with that portion of the vacated alley lying Southerly of the Southerly
line of West Fifth Street and Westerly of the Westerly line of North Sierra
Street adjoining said Lot 9 at its most Northeasterly corner.

PARCEL 12:

A portion of the Southwest 1/4 of the Northeast 1/4 of Section 11, Township 19
North, Range 19 East, M.D.B&M., lying and being in the City of Reno, County of
Washoe, State of Nevada, and more particularly described as follows:

The Westerly 74 feet of Lot 9 and the Westerly 74 feet of the North 30 feet of
Lot 10, all in Block A of the ORIGINAL TOWN, NOW CITY OF RENO, according to the
official map thereof, filed in the office of the County Recorder of Washoe
County, State of Nevada, on June 27, 1871.

PARCEL 13:

BEGINNING at the Northeast corner of Lot 8, Block A, as shown on the official
plat of the town, now City of Reno, Nevada, filed in the office of the County
Recorder of Washoe County, Nevada, on June 27, 1871; thence Southerly along the
Easterly lines of Lots 8 and 7 of said Block A to the Southeast corner of Lot 7;
thence Westerly along the Southerly line of Lot 7 and the Southerly line of Lot
7 projected to its intersection with the Easterly line of West Street; thence
Northerly along the Easterly line of West Street to the Southerly line of West
Fifth Street; thence Easterly along the Southerly line of West Fifth Street to
the point of beginning.

PARCEL 14:

Lots 1, 2, 3, 4, 5, 6, in Block A, of ORIGINAL TOWN, NOW CITY OF RENO, according
to the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871, together with that parcel immediately
adjoining Lots 5 and 6 on the West, that is more particularly described as
follows:

 

-3-



--------------------------------------------------------------------------------

BEGINNING at the Northeasterly corner of Lot 6, in Block A of ORIGINAL TOWN, NOW
CITY OF RENO, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada, on June 27, 1871; thence Southerly
along the Easterly line of said Lots 5 and 6, in Block A, 100 feet to the
Southeasterly corner thereof; thence Westerly along the Southerly line of said
Lot 5 and the Southerly line of Lot 5 extended Westerly to the Easterly line of
West Street, as now located in the City of Reno, a distance of 140 feet; thence
Northerly along the Easterly line of West Street 100 feet to a point which would
be intersected by a line extended Westerly from the Northeasterly corner of said
Lot 6 and along the Northerly line of said Lot 6; thence Easterly and along said
line and the Northerly line of said Lot 6, a distance of 140 feet to the
Northeasterly corner of said Lot 6, the point of beginning; said premises being
Lots 5 and 6 in Block A of the TOWN OF RENO, according to the map above
mentioned, and that portion of the 40 foot alley around the Town of Reno,
according to the map above mentioned, lying Westerly of Lots 5 and 6 and East of
the East line of West Street, as now located and between the Northerly and
Southerly line of said Lots 5 and 6 if said lines were extended Westerly to the
Easterly line of West Street as now located.

TOGETHER WITH the West one-half of the North-South alley running through said
Block A, immediately adjoining said LOTS 1, 2, 3, 4, 5 and 6 on the East, and
more particularly described in those certain Orders of Abandonment recorded
January 19, 1977 in Book 1044, Page 521 as Document No. 445058, and recorded on
November 14, 1985 in Book 2251, Page 533 as Document No. 1034253, Official
Records, Washoe County, State of Nevada.

PARCEL 15:

All that certain 20.0 ft. wide alley connecting West Fourth Street with West
Fifth Street, Reno, Nevada, lying within Block B of the original Town, now City
of Reno, according to the map thereof, filed in the Office of the Washoe County
Recorder on June 27, 1871, and within Block B of the Evans North Addition,
according to the map thereof, filed in the office of the Washoe County Recorder
on December 16, 1879.

PARCEL 16:

All that certain 20.0 ft. wide alley lying between Lots 7, 8, 9 and 10 of Block
A of the Original Town, now City of Reno, according to the map thereof, filed in
the office of the Washoe County Recorder on June 27, 1871.

 

-4-



--------------------------------------------------------------------------------

PARCEL 17: (Air Rights Only)

All that certain piece or parcel of land located within a portion of the
Northeast 1/4 of Section 11, Township 19 North, Range 19 East, M.D.B.&M. more
particularly described as follows:

That certain air space located above Sierra Street commencing at an elevation of
4,521 and extending vertically 32 feet to an elevation of 4,553 feet, which
height is measured from the finished floor elevation of the Silver Legacy Casino
at 4,503 feet, and located directly over that certain parcel of real property
described as follows:

Commencing at the Southwest corner of Block B Reno Townsite as shown on
Record-of-Survey 2665, recorded January 27, 1994,

thence North 13°48’48” West 97.13 feet to the True Point of Beginning

thence North 13°48’48” West 223.17 feet

thence South 76°11’12” West 80.00 feet

thence South 13°48’48” East 223.17 feet

thence North 76°11’12” East 80.00 feet to the True Point of Beginning

PARCEL 18: (Subterranean Rights Only)

All that certain piece or parcel of land located within a portion of the
Northeast 1/4 of Section 11, Township 19 North, Range 19 East, M.D.B.&M. more
particularly described as follows:

That certain subterranean space located beneath Sierra Street commencing at an
elevation of 4,480 and extending vertically 20 feet to an elevation of 4,500
feet, which height is measured from the finished floor elevation of the Silver
Legacy Casino at 4,503 feet, and located directly below that certain parcel of
real property described as follows:

Commencing at the Southwest corner of Block B Reno Townsite as shown on
Record-of -Survey 2665, recorded January 27, 1994,

thence North 13°48’48” West 181.05 feet to the True Point of Beginning

thence North 13°48’48” West 24.33 feet

thence South 76°11’12” West 80.00 feet

thence South 13°48’48” East 24.33 feet

thence North 76°11’12” East 80.00 feet to the True Point of Beginning

 

-5-



--------------------------------------------------------------------------------

EXCEPTING THEREFROM the above Parcels 1 through 18, all those certain parcels as
conveyed to THE CITY OF RENO, a Nevada municipal corporation, by Deed of
Dedication recorded March 9, 1995 in Book 4259, Page 956 as Document No. 1876631
of Official Records, and as amended by Deed of Dedication recorded May 5, 1995
in Book 4297, Page 667 as Document No. 1891266 of Official Records.

Part II:

PARCEL 19:

Together with the reciprocal easement rights, as contained in those certain
Bridge Easements dated May 25, 1995 by and between CIRCUS AND ELDORADO JOINT
VENTURE, a Nevada general partnership and CIRCUS CIRCUS CASINO, INC., a Nevada
corporation and ELDORADO HOTEL ASSOCIATES LIMITED PARTNERSHIP, a Nevada limited
partnership, recorded May 31, 1995 as Document Numbers 1897109 and 1897108 of
Official Records, Washoe County, Nevada.

NOTE: The above metes and bounds description appeared previously in that certain
document recorded October 26, 1994, in Book 4179, Page 844, as Instrument
No. 1844158

 

-6-